DETAILED ACTION 
The amendment submitted on May 18, 2022 has been entered.  Claims 1-21 are pending in the application.  Claims 10-17 are withdrawn, and claims 1-9 and 18-21 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election with traverse of claim 18 as the species for initial prosecution in the reply filed on May 18, 2022 is acknowledged.  No particular reason for the traversal was offered, so the requirement is deemed proper and is therefore made FINAL.  Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the election require-ment.  
Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufac-ture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

Claim 1-9 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed products of nature.  See Carbajal (WO 2005/007788 A1), discussed below, which explains that lemons comprise beta-caryophyllene, limonene, linalool, and so forth.  The lemon fruit itself appears to be a “container” within the meaning of claim 21.  See also the discussion of the aromatic components of thyme in Eun (KR 2010/0043389 A), discussed below.  The fact that the claimed composition is “prepared” (see the preamble of claim 1), concentrated (claim 19), or in a container (claims 20-21) does not implicate any “markedly different characteristics” that would distinguish the claimed subject matter from products otherwise found in nature.  See MPEP1 2106.04(b), especially Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013), which explains that mere isolation or purification of a product of nature does not make such a composition patentable.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b) and 112(d):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  
Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  It is unclear whether the composition of claim 18 includes linalool.  For example, item “(iii)” in claim 1 provides for linalool as the “one terpene or terpenoid,” yet claim 18 excludes linalool as the “additional terpenes or terpenoids.”  Stated another way, it is unclear whether a composition of claim 18 may comprise linalool because it is “one or more terpene or terpenoid” that meets the limitations of item “(iii)” in claim 1.  Appropriate correction or clarification is required.  
Claim 3 and 8 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend.  All compounds are either naturally occurring or synthetic, so the compositions of claims 1 and 6 will necessarily always be within the scope of dependent claims 3 and 8.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canova (US 3,989,646 A).  
See Example 1 (col. 2, l. 45 – col. 3, l. 42), which is a prepared composition or formulation comprising beta-caryophyllene, limonene, and myrcene and therefore meets the limitations of claims 3-5.  This composition also includes linalool and cuminaldehyde, i.e., an aldehyde, which meets the limitations of claims 2, 6-7, and 9.  As explained above, the composition of Canova necessarily must be composed of either naturally occurring or synthetic ingredients as recited in claims 3 and 8.  It is implicit that the composition is in some sort of container within the meaning of claim 21.  
Claims 1-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carbajal (WO 2005/007788 A1).   
See the “type C centrifuged lemon oil” (pp. 4-5), which includes beta-caryophyllene (“b-Cariofileno”),2 limonene (“d-Limoneno”), linalool (“Linolol”), and other terpene compounds.  
Claims 1-9, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eun (KR 2010/0043389 A).  
Eun (see the abstract) explains that the perfume of thyme, specifically Thymus quinque-costatus var. japonica Hara, contains 3.4-9.1 weight% of beta-caryophyllene, 1.5-3.9 weight% of myrcene, 0.5-1.7 weight% of limonene, and other terpenes, none of which is linalool.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-9 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,654,823 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘823 patent claims (see, e.g., claim 4) methods of making compositions within the scope of the instant claims in such a manner that, by practicing the method as claimed in the cited patent, one would necessarily also infringe the claims of the instant application if they were to be issued.  
Claims 1-9 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/002,666.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ’666 application claims a composition of beta-caryophyllene (claim 11), limonene (claim 1), myrcene (claim 1), and so forth.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


September 1, 2022 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 Translations from foreign languages to English were performed using https://translate.google.com.